DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: line 6 of claim 1 recites “a first driving assembly, driving the first moving member to move along the main”, it appears that the comma between “assembly” and “driving” should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17006306. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of co-pending Application No. 17006306 discloses a vibration module, having a main axis passing through a center of the vibration module, comprising: a fixed part; and a first vibration part, disposed within the fixed part, comprising: a first moving member; and a first driving assembly, driving the first moving member to move relative to the fixed part.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17006240
Co-pending Application No. 17006306
1. A vibration module, having a main axis passing through a center of the vibration module, comprising: a fixed part; and a first vibration part, disposed within the fixed part, comprising: a first moving member; and a first driving assembly, driving the first moving member to move relative to the fixed part.
1. A vibration module, having a main axis passing through a center of the vibration module, comprising: a fixed part; and a first vibration part, disposed within the fixed part, comprising: a first moving member; and a first driving assembly, driving the first moving member to move along the main axis relative to the fixed part.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. Pre-Grant Publication No. 20190151896).
Regarding independent claim 1, Takahashi et al. (e.g. see FIG. 3) discloses a vibration module (1), having a main axis (X, Y, Z) passing through a center of the vibration module (1), comprising: a fixed part (20); and a first vibration part (10), disposed within the fixed part (20), comprising: a first moving member (33); and a first driving assembly (31), driving the first moving member (33) to move relative to the fixed part (20).
Regarding claim 2, Takahashi et al. (e.g. see FIG. 3) discloses the fixed part (20) comprises an outer frame (24) centered on the main axis (X, Y, Z) and surrounds the first moving member (33), and the outer frame (24) has a gap (§0059: vibration actuator 1 in the present embodiment assumes a rectangular parallelepiped shape whose length is the greatest and whose height is the smallest among the width (X-direction), length (Y-direction), and height (Z-direction). Components including movable part 10 are housed in the space defined by base plate 23 and cover 24), the gap traverses the outer frame (24) along the main axis (X, Y, Z).
Regarding claim 3, Takahashi et al. (e.g. see FIG. 3) discloses the fixed part (20) comprises: a bottom plate (23), having a through hole (§0071: injection hole), wherein the main axis (X, Y, Z) passes through the bottom plate (23); and a cover element (24), covering the through hole (§0071: injection hole).
Regarding claim 4, Takahashi et al. (e.g. see FIG. 3) discloses the fixed part (20) comprises: an outer frame (24), centered on the main axis (X, Y, Z) and surrounding the first moving member (33); and a bottom plate (23), having a through hole (§0071: injection hole), wherein the main axis (X, Y, Z) passes through the bottom plate (23), wherein a gap (§0059: vibration actuator 1 in the present embodiment assumes a rectangular parallelepiped shape whose length is the greatest and whose height is the smallest among the width (X-direction), length (Y-direction), and height (Z-direction). Components including movable part 10 are housed in the space defined by base plate 23 and cover 24) is provided between the outer frame (24) and the bottom plate (23) when viewed along the main axis (X, Y, Z) or along a direction perpendicular to the main axis (X, Y, Z).
Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to be incorporated in the independent claim including all of the limitations of the base claim and any intervening claims.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

24 September 2022
/EMILY P PHAM/            Primary Examiner, Art Unit 2837